DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive.   
Applicant argues that because there is an absence of disclosure of whether the segments of the embodiments of Figure 65A are expandable or inflatable, this is sufficient support for the term “non-expandable.”  The absence of a description of a characteristic of a component is not considered to be sufficient support for a specific recitation in a claim for that property or characteristic.  Therefore, the rejection is maintained.
Applicant argues that Baumgartner does not disclose the segments have a rugged texture.  The term “rugged texture” was given its broadest reasonable interpretation to encompass a non-smooth outer peripheral surface of the elements.  Baumgartner discloses the segments may have a polyhedral shape (see column 4, lines 47-50), and therefore comprise a plurality of planar faces joined by edges and points.  Such an element would not be smooth and meets the broad requirement of “rugged texture.”   Non-spherical, polyhedron shaped elements would be prevented from relative rotation, which meets the functional requirement of “facilitating relative fixation between the segments.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 289, 304, 305, 307, 308 and 323 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant states that paragraph [0089] provides support for the new claim limitation that the segments are non-expandable.  For clarification, Applicant elected the embodiment of Figure 65A.  The specification does not appear to disclose that the segments of this embodiment are non-expandable.  The Examiner cannot find a discussion of non-expandable segments.  Therefore, the originally filed specification does not provide sufficient support for the new limitation requiring the segments to be non-expandable.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 289, 304, 305, 307 and 308 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Since the originally filed specification appears to lack sufficient support for the term “non-expandable”, the scope of claims is rendered indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 289, 304, 305, 307 and 323 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 5,755,797 (Baumgartner). 
Claim 289 includes functional limitations that are not given full patentable weight, as they are directed towards the intended use of the device.  The language “allowing it to be fully invaginated by the patient’s stomach fundus wall, to maintain a predefined shape when assembled and invaginated by the patient’s stomach fundus wall, and to be arranged to restrict movement of the cardiac notch of the patient’s stomach towards the patient’s diaphragm without causing an obstruction of a food passageway of the patient…” is not given patentable weight, as it is directed towards one particular use of the device by placing it within a particular place within a patient’s body and does not specify any structural characteristics of the device itself.  The prior art is not required to disclose any of the particular method steps described in the claims.  Similarly, the language “…adapted to disassemble if it leaves its invaginated position in the patient's stomach fundus wall" is treated as functional language that is not required to be explicitly described in the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Further, the use of the term “if” is a not a positive recitation of a function/method.  
The only structures required by claim 1 are first and second segments that are implantable within a patient's stomach wall.  Baumgartner discloses a plurality of implantable segments (7) that are implanted together in an assembled state while being separate from one another and capable of moving away from one another, or disassembling, upon removal from the body.  The segments (7) are disclosed as being sized from implantation into an intervertebral disc (column 1, lines 16-36), so two segments of this apparatus have a size capable of being invaginated within a patient’s stomach fundus wall and passing separately through a food passageway.   Although not illustrated, Baumgartner states that the segments (7) may be polyhedral shaped (column 7, lines 47-50).   The term “rugged texture” was given its broadest reasonable interpretation to encompass the polyhedral shaped members (7), since a polyhedron has many faces joined by edges and points, and is therefore not smooth.  
Regarding claim 304:  the segments (7) are delivered to a patient’s body in a trocar (6) (column 3, lines 50-60).   
Regarding claim 305: Rather, the segments are made of elastic plastic (column 1, line 66 to column 2, line 9), so they have a degree of flexibility.  Baumgartner discloses the segments elastically deform under stress (abstract).
In regards to claim 307: Baumgartner states the segments are formed as solid structures of plastic, such as polyurethane (column 3, lines 50-57), not liquid or gas.   
Regarding claim 323:  The segments are not disclosed as being expandable, which meets the requirement of “non-expandable.”  Rather, the segments are formed as solid structures of plastic, such as polyurethane (column 3, lines 50-57).     
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 308 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baumgartner.   
Baumgartner fails to disclose the particular dimensions of the assembled apparatus, but does disclose the apparatus is configured to fill an intervertebral disk.  Baumgartner teaches that the dimensions of the segments and the number of segments can be varied to fill a cavity appropriately (column 3, lines 60-67).  As widely known in the art, a particular size of a patient’s anatomy varies widely due to patient age, height, race, weight, abnormalities, etc.  Therefore, one of ordinary skill in the art would have found it obvious to modify the number and size of the segments of the Baumgartner apparatus to arrive at a circumference of at least 50 mm, in order to tailor the size of the implant for a particular patient's anatomy. Such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771